                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                           Civil Action No. 3-18-cv-00019


 CATHERINE E. SHARKEY and RON
 SEVEAN
         Plaintiffs,
                                                      NOTICE OF APPEAL
 v.

 FORTRESS SYSTEMS
 INTERNATIONAL, INC., d/b/a
 FORTRESS MOBILE, and ZHONG
 SU, individually

              Defendants.



       Pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure, Plaintiff Catherine

E. Sharkey hereby appeals to the United States Court of Appeals for the Fourth Circuit from the

Order [ECF No. 47] entered by United States District Court Judge Frank D. Whitney, on August

13, 2019 partially granting Defendants’ Motion for Summary Judgment and Judgment [ECF No.

73] entered by United States District Clerk, Frank G. Johns, on November 7, 2019.

       This the 9th day of December 2019.

                                     /s/ L. Michelle Gessner
                                     L. Michelle Gessner
                                     NC State Bar No. 26590
                                     THE LAW OFFICES OF MICHELLE GESSNER, PLLC
                                     435 East Morehead Street
                                     The Mayes House
                                     Charlotte, North Carolina 28202
                                     Telephone: (704) 234-7442; Fax: (980) 206-0286
                                     E-Mail: michelle@mgessnerlaw.com

                                     Attorney for Plaintiff




      Case 3:18-cv-00019-FDW-DCK Document 76 Filed 12/09/19 Page 1 of 2
                                CERTIFICATE OF SERVICE


       The undersigned certifies that she filed the foregoing using the Court’s CM/ECF system,

which will send notification of such filing to the CM/ECF participants and counsel of record:


                                      Frederick M. Thurman, Jr.
                                      N.C. Bar No. 26159
                                      SHUMAKER LOOP & KENDRICK, LLP
                                      101 S. Tryon St., Suite 2200
                                      Charlotte, North Carolina 28202
                                      Telephone: (704) 375-0057
                                      Attorney for Defendants

This the 9th day of December, 2019.



                                      /s/ L. Michelle Gessner
                                      L. Michelle Gessner
                                      NC State Bar No. 26590
                                      THE LAW OFFICES OF MICHELLE GESSNER, PLLC
                                      435 East Morehead Street
                                      The Mayes House
                                      Charlotte, North Carolina 28202
                                      Telephone: (704) 234-7442; Fax: (980) 206-0286
                                      E-Mail: michelle@mgessnerlaw.com

                                      Attorney for Plaintiff




      Case 3:18-cv-00019-FDW-DCK Document 76 Filed 12/09/19 Page 2 of 2
